EXAMINER’S AMENDMENT

The application has been amended as follows: 
Claim 1:
A computer-implemented method for enabling updating of logging behavior using collaboration within interconnected systems, comprising:
outputting, from a requester system to a server system, a request signature, wherein the request signature requests at least one parameter of a function specified in the request signature, wherein the specified function exists in a functional topology of the requester system and a functional topology of the server system;
receiving a first response signature from the server system; 
identifying, within the first response signature, a parameter;
applying the specified function to the identified parameter for determining whether the identified parameter is valid;
in response to a determination that the identified parameter of the first response signature is invalid, marking a location and/or an identity of the identified parameter determined to be invalid in a copy of the first response signature; 
using the functional topology of the requester system to trace and/or map the identified parameter determined to be invalid to a valid parameter;
determine, on the requester system, one or more functions of the functional topology of the server system that use the invalid parameter; and
outputting, from the requester system to the server system, a second response signature that includes the marked-up copy of the first response signature for updating 
wherein the second response signature includes the one or more functions determined to use the invalid parameter,
wherein the second response signature is used by the server system to update the logging behavior of the server system based on the one or more functions.

Claim 8:
A computer program product for enabling 

computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer included in a requester system to cause the computer to:
output, from the computer to a server system, a request signature, wherein the request signature requests at least one parameter of a function specified in the request signature, wherein the specified function exists in a functional topology of the requester system and a functional topology of the server system; receive, by the computer, a first response signature from the server system; identify, by the computer, within the first response signature, a parameter; apply, by the computer, the specified function to the identified parameter for determining whether the identified parameter is valid, in response to a determination that the identified parameter of the first response signature 
use, by the computer, the functional topology of the requester system to trace and/or map the identified parameter determined to be invalid to a valid parameter;
determine, by the computer, one or more functions of the functional topology of the server system that use the invalid parameter; and output, from the computer to the server system, a second response signature that includes the marked-up copy of the first response signature for updating logging behavior of the server system when the server system thereafter performs the specified function, wherein the second response signature includes the one or more functions determined to use the invalid parameter; and program instructions to update the logging behavior of the server system using the second response signature.

Claim 15:
A system for enabling updating of logging behavior using collaboration within interconnected systems, comprising: a processor one or more processors; and 
logic collectively integrated with the one or more processors collectively executable by the one or more processors collectively integrated with and collectively executable by the one or more processors processor, the logic being configured to: output, from a requester system to a server system, a request signature, wherein the request signature requests at least one parameter of a function specified in the request signature, wherein the specified function exists in a functional topology of the requester system and a functional topology of the server system; receive a first determine, on the requester system, one or more functions of the functional topology of the server system that use the invalid parameter; and output, from the requester system to the server system, a second response signature that includes the marked-up copy of the first response signature for updating logging behavior of the server system when the server system thereafter performs the specified function, wherein the second response signature includes the one or more functions determined to use the invalid parameter; and cause updating of the logging behavior of the server system based on the one or more functions, using the second response signature.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior-art showed a system that offloading function parameter validation from a server system to a requester system, in order to specifically update a system’s logging behavior in a manner commensurate with the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        -